DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  It appears from Pages 9-10 of the specification that the structure shown in Figure 7 is prior art since the Applicant is using it as a comparative example.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first bar member and the second bar member connected in serial from claim 1 (Note: element 35 is disclosed as being a first bar member and element 36 is disclosed as being a second bar member, but elements 35 and 36 are not in series (or even parallel) with each other.  Elements 35 and 36 can be viewed as being offset from each other in a vertical direction.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “short” in claim 1, line 2, is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as short may not be the same as what another person considers as short therefore the metes and bounds of the limitation cannot be determined.
The term “long” in claim 1, line 3, is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as long may not be the same as what another person considers as long therefore the metes and bounds of the limitation cannot be determined.
Claim 1, lines 4-5, recites “a first bar member and a second bar member interconnected in serial” which is indefinite because it is unclear what the Applicant means by “in serial”.  What structure must be present for the first and second bar members to be in serial with each other?  Is the Applicant trying to disclose --in series--?
Claim 2, lines 2-3, recites “the second bar member has a bow shape” which is indefinite because it is unclear exactly what shape must be present for the second bar member to be viewed as having a bow shape.  Bows can come in various shapes therefore the metes and bounds of the limitation cannot be determined.  Is the Applicant trying to claim that the second bar member has a curved shape?
Claims 3 and 4, lines 2-4, recites “the first bar member and the second bar member, with the short portion being steered, apply a force in a rotational direction to the steering mechanism attached to the fixing portion” which is indefinite because it is unclear how the first and second bar members apply a force when the short portion is being steered.  If the user is not moving the short portion during use (i.e. going straight) then how do the first and second bar members apply any force in a rotational direction?  How do the first and second bar members apply any force all together?  
Claims 9-16, line 2, recites “within a range of 85%” which is indefinite because it is unclear what the metes and bounds of the limitation is.  For example, is 50% within the range of 85%?  Is 99% within the range of 85%?  What range is the Applicant trying to claim?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greco (US 4,630,502).
Regarding claim 1, Greco discloses a bar handle device comprising:
a fixing portion (24, 26) attached to a steering mechanism (a front fork; Column 1 / Line 66), a short portion (the portion under 32) to which grips (32) are attached, and a long portion (22, 34) connecting the short portion and the fixing portion,
wherein the long portion is composed of a first bar member (22) and a second bar member (34) interconnected in serial, and
comprises a cross-linking member (30) connecting the first bar member and the second bar member.
Regarding claim 2, Greco discloses that the first bar member has a linear shape (22 is horizontal as shown in Figure 2), and the second bar member has a bow shape (34 has curved end pieces thus is viewed as being bow shaped).
Regarding claims 3 and 4, Greco discloses that the first bar member and the second bar member, with the short portion being steered, apply a force in a rotational direction to the steering mechanism attached to the fixing portion (rotation of the viewed short portion translates into rotation of the steering mechanism via the first and second bar members since the short portion is directly connected to the first and second bar members, and the first and second bar members are located between the viewed short portion and the steering mechanism).
Regarding claims 9-12, Greco et al. discloses that the cross-linking member is connected within a range of 85% from the fixing portion, with respect to a horizontal length of the long portion (as best understood, element 30 is connected to element 24 thus meets the claim limitation; see the 112(b) rejection above).
Claims 1, 3, 5, 7, 9, 11, 13, and 15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkle (US 4,420,989).
Regarding claim 1, Finkle discloses a bar handle device comprising:
a fixing portion (54) attached to a steering mechanism (10), a short portion (the portions under 22 and 30 in Figure 1) to which grips (22) are attached, and a long portion (16, 18, 24, 26, and G in Figure 2) connecting the short portion and the fixing portion,
wherein the long portion is composed of a first bar member (G, 16, 24) and a second bar member (18, 26) interconnected in serial, and
comprises a cross-linking member (12) connecting the first bar member and the second bar member.
Regarding claim 3, Finkle discloses that the first bar member and the second bar member, with the short portion being steered, apply a force in a rotational direction to the steering mechanism attached to the fixing portion (rotation of the viewed short portion translates into rotation of the steering mechanism via the first and second bar members since the short portion is directly connected to the first and second bar members, and the first and second bar members are located between the viewed short portion and the steering mechanism).
Regarding claims 5 and 7, Finkle discloses that the cross-linking member is connected at an angle of 45 to 135 degrees with respect to a horizontal direction (along the axial centerline of G in Figure 2) of the long portion (12 is viewed at being at angle of 90 degrees relative to the horizontal direction).
Regarding claims 9, 11, 13, and 15, Finkle discloses that the cross-linking member is connected within a range of 85% from the fixing portion, with respect to a horizontal length of the long portion (as best understood, element 12 is connected to element 54 thus meets the claim limitation; see the 112(b) rejection above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jadczak et al. (US 10,526,036 B2) in view of Greco (US 4,630,502).
Regarding claim 1, Jadczak et al. discloses a bar handle device comprising:
a fixing portion (12) attached to a steering mechanism (the fork that 12 attaches to), a short portion (where the leader line from numeral 14 points to) to which grips are attached, and a long portion (10, 16, 28, 30) connecting the short portion and the fixing portion,
wherein the long portion is composed of a first bar member (16) and a second bar (10, 28, 30) member interconnected in serial, and
comprises a cross-linking member (20) connecting the first bar member and the second bar member.
Jadczak et al. does not disclose that grips are attached to the short portion.
Greco teaches a grip (32) attached to a short portion (the area under 32) of a handlebar (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the short portion of Jadczak et al. to have a grip, as taught by Greco, for the purpose of providing adding additional padding to the handlebar thus allow for a more comfortable ride for a user.
Regarding claim 2, Jadczak et al. discloses that the first bar member has a linear shape (see the shape of 16 in Figure 5), and the second bar member has a bow shape (see the shape of the viewed second bar member in Figure 5).
Regarding claims 3 and 4, Jadczak et al. discloses that the first bar member and the second bar member, with the short portion being steered, apply a force in a rotational direction to the steering mechanism attached to the fixing portion (rotation of the viewed short portion translates into rotation of the steering mechanism via the first and second bar members since the short portion is directly connected to the first and second bar members, and the first and second bar members are located between the viewed short portion and the steering mechanism).
Regarding claims 5-8, Jadczak et al. discloses that the cross-linking member is connected at an angle (shown below) of 45 to 135 degrees with respect to a horizontal direction (the direction along the added solid black line below) of the long portion (the angle shown below appears to be greater than 45 degrees since the line through the cross-linking member [element 20] does not appear to be at 45 degrees from the added horizontal line).

    PNG
    media_image1.png
    272
    597
    media_image1.png
    Greyscale

Annotated Figure 5 of Jadczak et al. (US 10,526,036 B2) 
Regarding claims 9-16, Jadczak et al. discloses that the cross-linking member is connected within a range of 85% from the fixing portion, with respect to a horizontal length of the long portion (as best understood, element 20 is connected to element 12 thus meets the claim limitation; see the 112(b) rejection above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B. J. Anderson (US 2,135,692 A) discloses a handlebar that has portions that can have grips attached to them, two bar members that are spaced from each other such that an aperture is formed between them, and a connecting member that connects the two bar members.
Gardner (US 5,503,419) discloses a bicycle that has a handlebar comprised of a short portion that comprises grips, a long portion comprised of a first and second bar member, and a cross-linking member that connects the short portion to the first and second bar members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656